The plaintiffs and defendants are tenants in common of the locus in quo, except the defendant Millie, who has a life estate, as doweress, in the same. The action is for waste committed by the defendants. It is agreed that defendants have cut down trees for crossties and hauled them off the land. His Honor was of opinion that plaintiffs, being co-tenants with defendants, could not recover in this action, and that their remedy was by account. However this may have been at common law, our statute expressly authorizes this action in a case like the present. The Code, sec. 627.
Error.
Cited: Morrison v. Morrison, 122 N.C. 599.
(401)